Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions General Information in the Prospectus and Counsel and Independent Registered Public Accounting Firm in the Statement of Additional Information in this Registration Statement (Form N-lA No. 333-123257) of Market Vectors ETF Trust (Market VectorsAgribusiness ETF and Market Vectors Nuclear Energy ETF). ERNST & YOUNG LLP New York, New York July 27, 2007
